
	

113 SRES 536 ATS: Designating September 2014 as “National Ovarian Cancer Awareness Month”.
U.S. Senate
2014-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 536
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2014
			Ms. Stabenow (for herself, Ms. Ayotte, Mr. Warner, Mr. Moran, Ms. Baldwin, and Mr. Heller) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 2014 as National Ovarian Cancer Awareness Month.
	
	
		Whereas ovarian cancer is the deadliest of all gynecologic cancers;Whereas ovarian cancer is the 5th leading cause of cancer deaths among women in the United States;Whereas, in 2014, approximately 21,980 new cases of ovarian cancer will be diagnosed, and 14,270
			 women will die of ovarian cancer in the United States;Whereas the mortality rate for ovarian cancer has not significantly decreased since the War on Cancer was declared more than 40 years ago;Whereas 25 percent of women will die within 1 year of diagnosis with ovarian cancer and over 50
			 percent will die within 5 years;Whereas while there is the mammogram to detect breast cancer and the Pap smear to detect cervical
			 cancer, there is no reliable early detection test for ovarian cancer;Whereas the lack of an early detection test means that approximately 80 percent of cases of ovarian
			 cancer are detected at an advanced stage;Whereas all women are at risk for ovarian cancer, and approximately 15 percent of women diagnosed
			 with ovarian cancer have a family history of ovarian cancer, which places
			 them at even higher risk;Whereas scientists and physicians have uncovered changes in the BRCA genes that some women inherit
			 from their parents, which may make them 30 times more likely to develop
			 ovarian cancer;Whereas the family history of a woman has been found to play an important role in accurately
			 assessing that woman's risk of developing ovarian cancer and medical
			 experts believe that family history should be taken into consideration
			 during a woman's annual well woman visit;Whereas many experts in health prevention now recommends genetic testing for young women with a
			 family history of breast and ovarian cancer;Whereas women who know they are at high risk of breast and ovarian cancer may undertake
			 prophylactic measures to help reduce the risk of developing these
			 diseases;Whereas the Society of Gynecologic Oncology now recommends that all women diagnosed with ovarian
			 cancer receive counseling and genetic testing;Whereas many people are unaware that the symptoms of ovarian cancer often include bloating, pelvic
			 or abdominal pain, difficulty eating or feeling full quickly, urinary
			 symptoms, and several other symptoms that are easily confused with other
			 diseases;Whereas awareness of the symptoms of ovarian cancer by women and health care providers can lead to
			 a quicker diagnosis;Whereas, in June 2007, the first national consensus statement on ovarian cancer symptoms was
			 developed to provide consistency in describing symptoms to make it easier
			 for women to learn and remember the symptoms; andWhereas each year during the month of September, the Ovarian Cancer National Alliance and partner
			 members hold a number of events to increase public awareness of ovarian
			 cancer: Now, therefore, be it
		
	
		That the Senate—(1)designates September 2014 as National Ovarian Cancer Awareness Month; and(2)supports the goals and ideals of National Ovarian Cancer Awareness Month.
			
